Citation Nr: 1615705	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  11-20 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a generalized anxiety disorder with panic attacks.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder with panic attacks.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956. 

This appeal before the Board of Veterans' Appeals (Board) arises from rating decisions dated in May 2009 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Upon review, in a May 2009 rating decision, the RO declined to reopen a previously denied claim of service connection for an anxiety disorder with panic attacks, finding that new and material evidence sufficient to reopen that claim had not been submitted.  The Veteran was notified of this decision and of his appellate rights in a May 2009 letter.  Thereafter, in a July 2009 rating decision, the RO observed that it had inadvertently failed to consider new evidence in the form of private medical records (dated April 2007) that were received by VA in April 2009, prior to the May 2009 rating decision.  In accordance with fair process, in the July 2009 rating decision, the RO reconsidered the Veteran's request to reopen the claim in the July 2009 rating decision, finding that the evidence submitted was new and material.  The RO considered the merits of the claim, and confirmed and continued the previous denial of service connection for a generalized anxiety disorder with panic attacks.  The RO sent the Veteran notice of this decision and of his appellate rights in a July 2009 letter, and thus provided the Veteran with a fair opportunity in which to initiate and complete his appeal.  See July 2010 Notice of Disagreement; June 2011 Statement of the Case; July 2011 Substantive Appeal (VA Form 9).  The Board therefore finds that the deficiency noted by the RO in the May 2009 decision, was remedied by the July 2009 decision, which, in effect, placed the issue in its proper procedural posture and thus preserved the Veteran's right to appeal.  Accordingly, for the purpose of this appeal, the Veteran has initiated and completed an appeal that contemplates both the May 2009 and July 2009 rating decisions.  See 38 C.F.R. §§ 20.2, 20.102(b) (2015).

Although the RO found that new and material evidence has been received to reopen the claim and addressed the claim on its merits, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001), Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As a matter of representation, the record reflects that, the Veteran filed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the Virginia Department of Veterans Services as his power of attorney (POA) in August 2008.  However, in July 2011, the Veteran provided another POA, appointing The American Legion as his representative.  The Board notes that a POA may be revoked at any time, and unless specifically noted otherwise, receipt of a new POA constitutes revocation of an existing POA.  38 C.F.R. § 14.631(f)(1) (2015).  As such, as of July 2011, the Veteran's representative was The American Legion.  The Board recognizes this change in representation.

This claim has been processed through the Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration of the existence of these electronic documents.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder with panic attacks is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO denied entitlement to service connection for a generalized anxiety disorder with panic attacks; the Veteran did not initiate an appeal and that rating decision became final.  

2.  The evidence received since the February 1998 RO decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a generalized anxiety disorder with panic attacks. 


CONCLUSIONS OF LAW

1.  The unappealed February 1998 RO decision which denied service connection for a generalized anxiety disorder with panic attacks is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2015).

2.  Additional evidence received since the February 1998 RO decision is new and material, and the claim of service connection for a generalized anxiety disorder with panic attacks is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In light of the Board's favorable action on the Veteran's petition to reopen the claim of service connection for a generalized anxiety disorder with panic attacks, and finding new and material evidence sufficient to reopen that claim, the Board finds that no further action is required to comply with the VCAA in regards to matter concerning the petition to reopen.


II.  New and Material Evidence 

The Veteran contends that he has an acquired psychiatric disorder, to include a generalized anxiety disorder with panic attacks, that is etiologically related to active duty service.  

Service connection for a generalized anxiety disorder with panic attacks was denied initially by a February 1998 rating decision.  In that decision, the RO determined that the evidence of record failed to establish any relationship between a nervous condition and any disease or injury during military service, and thus found the claim not well grounded.  The RO noted that the NPRC reported that the Veteran's records had been destroyed in a fire at the Records Center in 1973, and thus concluded that there was no evidence to relate the Veteran's current anxiety disorder to service.  The Veteran did not appeal the February 1998 rating decision or submit new and material evidence within one year of that decision; therefore, it is final.  

In August 2008, the Veteran filed an informal claim for generalized anxiety disorder.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Evidence received since the February 1998 rating decision includes private treatment records, and lay statements from the Veteran, his brother, wife, and a fellow service member.  Specifically, in an August 2008 private treatment record, the Veteran reported developing nerve problems since his deployment to Korea.  In an October 2008 lay statement, the Veteran indicated that he received treatment while in service for a nervous condition.  The Veteran has submitted a lay statement from his friend and fellow service member (in January 2009) relating that he had observed the Veteran to be that of a "nervous wreck" with anxiety and panic attacks when they returned from Korea, and relating that, as they have remained close friends after service, the Veteran still continues to have nerve problems and panic attacks.  Further, the lay statement from the Veteran's brother (in November 2008) describes his accounts of having witnessed the Veteran experience symptoms of depression, anxiety, and panic attacks dating back to his discharge from service; and, the lay statement from the Veteran's wife (in December 2008) also describes her account of having witnessed her husband experience, and receive hospital treatment for, these same symptoms during their marriage.  Private treatment records (Lee Regional Medical Center) dated in June 2004, and (Western Lee Stone Mountain Health Services) dated between August 2007 and November 2008, indicate that the Veteran receives treatment for a generalized anxiety disorder with panic attacks.  This recently submitted evidence is neither cumulative nor redundant, relates to unestablished facts, and raises a reasonable possibility of substantiating the claim.  As such, presuming its credibility, the evidence received since the February 1998 rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim of service connection for a generalized anxiety disorder.  38 U.S.C.A. § 5108.



ORDER

As new and material evidence has been presented, the claim of service connection for a generalized anxiety disorder with panic attacks is reopened.


REMAND

Since the Veteran's claim is being reopened, the Board finds that additional development is required prior to adjudicating de novo the Veteran's claim of service connection for an acquired psychiatric disorder, to include generalized anxiety disorder with panic attacks, in order to fulfil the duty to assist.

Initially, the record evidence reflects that the Veteran has a diagnosis of generalized anxiety disorder with panic attacks from the September 1996 VA examination.  During this examination, the Veteran reported that he "first experienced problems with anxiety when he was 19 years old in Korea" between 1953 to 1955, and that he was prescribed medication during service.  The Veteran reported that he called his doctor at night when he was having a panic attack.  The VA examiner provided a diagnosis of a generalized anxiety disorder with panic attacks.

Private treatment records from the Stone Mountain Health Services from August 2007 to November 2008 continued to show complaints of anxiety and panic attacks.  These treatment records indicate that the Veteran reported that his last panic attack was over five months ago.  The Veteran also reported that he does not feel he needs any additional medication for anxiety at this time and feels comfortable stopping his Valium medication at this time.  The medical professional continued the diagnosis of anxiety disorder with panic attacks.  A June 2008 outpatient treatment record revealed that the Veteran requested Valium for his anxiety.  The Veteran reported that he has a history of generalized anxiety disorder and panic disorder.  The Veteran reported that he "has had panic attacks on and off for over 20 years now."  A July 2008 outpatient treatment record revealed that the Veteran was prescribed Celexa which has not treated his anxiety.  The Veteran reported experiencing two panic attacks since his last visit.  An August 2008 outpatient treatment record provided that the Veteran continues to have anxiety disorder with panic attacks.  The Veteran reported that he had a nerve problem since service in Korea.  The Veteran stated, "I got there just after the war ended."  The Veteran did not see actual combat and he denies a history of flashbacks or nightmares.  The Veteran denied feeling depressed.  A September 2008 outpatient treatment record revealed that the Veteran is not responding well to his anxiety medication and he reported that the medication made his anxiety symptoms worse.  The Veteran denied having any panic attacks since his last visit.  The Veteran reported to the clinician that he has "trouble with my nerves all my life- since 18 years old."  The Veteran reported a history of some tachycardia problems associated with his panic attacks.  A November 2008 outpatient treatment record continued to show treatment for an anxiety disorder.  The Veteran declined a referral to the VA Psychiatric clinic because he does not feel that counseling will be helpful with his anxiety symptoms.  

In December 2008, the Veteran submitted a lay statement from his brother E.C.N., who provided that the Veteran has symptoms of depression and anxiety dating back to his discharge from service and continues to be treated for panic attacks.  The Veteran's wife, N.D.N., also provided a statement in December 2008 stating that during their 22 years of marriage, her husband has had a history of anxiety and panic attacks and continues to receive treatment for these symptoms.  

In January 2009, the Veteran submitted a lay statement from his friend and fellow service member H.P.M., who provided that when they returned from Korea, the Veteran was a "nervous wreck" with anxiety and panic attacks, and who related that after their discharge from service, they have remained close friends and that the Veteran continues to have nerve problems and panic attacks.

The Veteran's DD Form 214 shows Foreign Service.  His military occupational specialty (MOS) was an infantryman, and he was assigned to the 38th Infantry Regiment.  The DD Form 214 does not reflect combat awards or decorations, but shows that the Veteran received Korean Service Medal, National Defense Service Medal, and United Nations Service Medal.  Meanwhile, the RO was notified by the National Personnel Records Center (NPRC) in April 1997, July 1997, January 1998, and March 2009, that, all of the Veteran's service treatment records were destroyed by fire and were unavailable.  

The Board notes that an individual is competent to attest to experiences that were actually observed and within the realm of personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Given that the duty to assist the Veteran in developing the facts pertinent to his claim is heightened in a case where the service medical records are presumed lost or misplaced, the Board finds that the Veteran's lay testimony, as corroborated by the lay statements from his wife, brother, and service comrade and the medical evidence of record are sufficient to establish that he suffered from symptoms of depression, anxiety, and panic attacks dating back to service and following discharge from service.  Thus, the Veteran's lay statements that he developed symptoms of anxiety and panic attacks while stationed in Korea as well as the lay statements by his wife, brother, and fellow service-member observing the Veteran's symptoms of depression, anxiety, and panic attacks following his return from Korea were actually observable and within the realm of personal knowledge.  Thus, the Board finds that these lay statements are sufficient to establish that the Veteran experienced psychiatric symptoms during and after service.  See 38 U.S.C.A. § 1154(a) (West 2014).

Based on the evidence outline above, the Board finds that the Veteran should be afforded a VA examination in order to consider the lay statements regarding the onset and continuity of symptoms, and an etiology opinion should be obtained in order to provide medical guidance as to whether the Veteran's current acquired psychiatric disorder, to include generalized anxiety disorder with panic attacks, is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, a review of the record shows that the Veteran is in receipt of benefits from the Social Security Administration beginning in July 1, 1995.  However, the basis for the claim for SSA disability benefits award is unknown; therefore, it cannot be said with certainty that the medical records considered by SSA, if available, would not be relevant to the issue on appeal.  A review of the record does not reveal that VA has made any attempts to secure the Veteran's SSA records.  When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103 (b)(3), (c)(3)  (West 2014); 38 C.F.R. § 3.159 (c)(2) (2015).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.

Finally, as this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed acquired psychiatric disorder, to include generalized anxiety disorder with panic attacks.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  Determine whether the Veteran is in receipt of SSA disability benefits that are related to the service connection claim on appeal (i.e., an acquired psychiatric disorder, to include generalized anxiety disorder with panic attacks).  If so, obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

3.  Once these records have been associated with claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include generalized anxiety disorder with panic attacks.  The entire claims file, to include a complete copy of the REMAND and electronic copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic (Virtual VA and VBMS file), must be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive medical evaluation and any test deemed necessary.

Based on sound medical principles, the examiner should specify whether the Veteran has an acquired psychiatric disorder, to include generalized anxiety disorder with panic attacks.  All diagnosis should be clearly identified.  Then, with respect to each such diagnosed disorder, the examiner is asked to render an opinion, consistent with sound medical judgment, which addresses the following question:  Is it at least as likely as not (a 50 percent or greater probability) that the disability (1) had its onset during service; (2) was manifested within the 1-year period after service discharge; or, (3) is otherwise medically related to any injury, illness, or event that occurred during service?

In making this assessment, the examiner is asked to consider the Veteran's statements regarding his disability, including the statements concerning his account of having experienced symptoms of anxiety and panic attacks during and after service.  The examiner is also advised that, as the Veteran's accounts of having in-service symptoms of anxiety and panic attacks while stationed in Korea between 1953 to 1955, as corroborated by the statement from his fellow service comrade, are consistent with the place, types and circumstances of his service, his lay statements as well as the one from his fellow service comrade are sufficient to establish that the Veteran experienced panic attacks and anxiety symptoms in service, even though the Veteran's service treatment records have been destroyed and are not of record.  The examiner should also consider the statements from his wife and brother, which are competent accounts of their lay observations of the Veteran's recurrent symptoms of anxiety and panic attacks since his discharge from service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this claim, which may reasonably explain the medical guidance in the study of this case.

4.  After above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issue of service connection for an acquired psychiatric disorder, to include generalized anxiety disorder with panic attacks.  If the determination remains adverse to the Veteran, he and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


